                                Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 1 of 9
• ----A0-2458 (Rev. 09/19)   Judgment in a Criminal Case
                             Sheet I



                                                  UNITED STATES DISTRICT COURT                                                         2 4 2021
                                                               Eastern District of Arkansas                                                       LERK
                                                                               )
                   UNITED STATES OF AMERICA                                   ")
                                                                                      JUDGMENT IN A CRIMINAL CASE oep CLERK
                                         V.                                    )
                    CLARENCE MAURICE BELL, JR.                                 )
                                                                               )      Case Number: 4:19-cr-00656 KGB
                                                                               )      USM Number: 33111-009
                                                                               )
                                                                               )        J. BLAKE BYRD
                                                                               )      Defendant's Attorney
     THE DEFENDANT:
     ~ pleaded guilty to count(s)             1
                                          ------------------------------------
     • pleaded nolo contendere to count(s)
          which was accepted by the court.
     D was found guilty on count(s)
       after a plea of not guilty.

     The defendant is adjudicated guilty of these offenses:

     Title & Section                    Nature of Offense                                                       Offense Ended
                                                                     - ------ .
     18   u.s.c. § 471                  Manufacturing Counterfeit Currency, a Class C Felony                     1/31/2019               1




            The defendant is sentenced as provided in pages 2 through         _ _7_ _ of this judgment. The sentence is imposed pursuant to
     the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)

     ~Count(s)                                               ~ is      Dare dismissed on the motion of the United States.
                     -2- - - - - - - - - - - -
              It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
     or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
     the defenoant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                               8/20/2021
                                                                              Date of Imposition of Judgment
                                                                                                .
                                                                              Sign~A!uu             Ji.~~
                                                                               Kristine G. Baker, United States District Judge
                                                                              Name and Title of Judge




                                                                              Date
                          Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 2 of 9
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                     Sheet 2- lmprisonment

                                                                                                  Judgment-Page    -=2-   of   7
 DEFENDANT: CLARENCE MAURICE BELL, JR.
 CASE NUMBER: 4: 19-cr-00656 KGB

                                                            IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:
  21 months.




      ~ The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant participate in residential substance abuse treatment, mental health counseling,
        and educational and vocational programs during incarceration. If he does not qualify for residential substance abuse
        treatment, the Court recommends he participate in nonresidential treatment. The Court further recommends the
        defendant be incarcerated in the Forrest City facility.

      till   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surr~nder to the United States Marshal for this district:
             D at                                 D a.m.       D p.m.      on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                           By----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                          Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 3 of 9
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page     3     of       7
DEFENDANT: CLARENCE MAURICE BELL, JR.
CASE NUMBER: 4:19-cr-00656 KGB
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 Three (3) years.




                                                      MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              D The above drug testing condition is suspended, based on the court's determination that you
                  pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check ifapplicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                          Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 4 of 9
AO 2458 (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 3A - Supervised Release
                                                                                                 Judgment-Page         4
                                                                                                                  ----'--- 0
                                                                                                                                r   ------
                                                                                                                                           7
DEFENDANT: CLARENCE MAURICE BELL, JR.
CASE NUMBER: 4:19-cr-00656 KGB

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
         frame.
2.       After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
         court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer.
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
         the probation officer in advance is not possible due to unaqticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
         you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
         responsibilities), you must notify the probation officer at least 10 days before the change. Ifnotifying the probation officer at least 10
         days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
         becoming aware of a change or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       . designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the court.
12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
         require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
         person and confirm that you have notified the person about the risk.
-13.     You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date
                                                                                                                  ------------
                        Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 5 of 9
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D- Supervised Release
                                                                                          Judgment-Page    5     of      7
DEFENDANT: CLARENCE MAURICE BELL, JR.
CASE NUMBER: 4:19-cr-00656 KGB

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant must participate, under the guidance and supervision of the probation office, in a substance abuse
 treatment program which may include drug and alcohol testing, outpatient counseling, and residential treatment. Further,
 he must abstain from the use of alcohol throughout the course of treatment. He shall pay for the cost of treatment at the
 rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
 probation office. If he is financially unable to pay for the cost of treatment, the co-pay requirement will be waived.

 The defendant must participate, under the guidance and supervision of the probation office, in a mental health treatment
 program. He shall pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per
 month, based on ability to pay as determined by the probation office. If he is financially unable to pay for the cost of
 treatment, the co-pay requirement will be waived.
                          Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 6 of 9
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                     Judgment- Page       6    of         7
 DEFENDANT: CLARENCE MAURICE BELL, JR.
 CASE NUMBER: 4: 19-cr-00656 KGB
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution             Fine                   AVAA Assessment*           JVT A Assessment**
 TOTALS           $    100.00               $                      $                       $                          $



 0    The determination ofrestitution is deferred until
                                                        -----
                                                              . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 0    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximate!)' proportioned payment, unless specified otherwise in
      the priori!)'. order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                 Total Loss***               Restitution Ordered        Priority or Percentage




 TOTALS                               $·.                       0.00           $                     0.00
                                         ---------                                 ----------

 0     Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 O     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       O the interest requirement is waived for the            O fine     O restitution.
       O the interest requirement for the           O fine      O restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking A.ct of2015, Pub. L. No. 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
                          Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 7 of 9
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                             Judgment -   Page   -~Z-   of     7
 DEFENDANT: CLARENCE MAURICE BELL, JR.
 CASE NUMBER: 4:19-cr-00656 KGB

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     lZ)   Lump sum payment of$          100.00                   due immediately, balance due


             •    not later than                                        , or
                                                                                   D Fbelow; or
             •    in accordance with
                                         •    C,
                                                    •    D,
                                                                    •    E, or

 B     •     Payment to begin immediately (may be combined with                  • c,    •    D,or     D F below); or
 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                            (e.g., months or years), to commence
                                                              _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,         30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     •     Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                      Joint and Several              Corresponding Payee,
       (i~cluding defendant nur_nber)                         Total Amount                        Amount                        if appropriate




 D     The defendant shall pay the cost of prosecution.         .

 D     The defendant shall pay the following court cost(s):

 Ill   The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Final Order of Forfeiture attached hereto.


 Payments shall be a_pplied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
 prosecution and court costs.
        Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 8 of 9
          Case 4:19-cr-00656-KGB Document 41 Filed 06/17/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION


UNITED STATES OF AMERICA                                                                PLAINTIFF

v.                                 Case No. 4:19-cr-00656 KGB

CLARENCE MAURICE BELL JR.
a/k/a MARICE WILLIAMS                                                                 DEFENDANT

                               FINAL ORDER OF FORFEITURE

       Before the Court is the United States' motion for final order of forfeiture (0kt. No, 40).

On April 14, 2021, this Court entered a preliminary order of forfeiture, ordering defendant

Clarence Bell, Jr. to forfeit his interest in a HP Deskjet 2652 inkjet printer, bearing serial number

CN8987947Y ("property subject to forfeiture").

       The United States published notice of this forfeiture and the United States' intent to dispose

of the property in accordance with the law as specified in the preliminary order. See Advertisement

Certification (Dkt, No, 40-1 ). The United States posted its notice on the forfeiture website, internet

address of www.forfeiture.gov for 30 consecutive days beginning on April 16, 2021, and ending

on May 15, 2021. Further, the United States also made reasonable efforts to identify and give

direct notice of this forfeiture to all persons who reasonably appear to have standing to contest this

forfeiture in an ancillary proceeding, but no such person was identified. No one has filed a claim

to the property subject to forfeiture, and the time for filing claims has expired.

       Now the United States petitions the Court to enter a final order of forfeiture, which will

vest all right, title, and interest in the United States. The United States also asks this Court to

authorize the United States to dispose of the property according to law.

        It is hereby ordered that the property subject to forfeiture is forfeited to the United States.
            Case 4:19-cr-00656-KGB Document 51 Filed 08/24/21 Page 9 of 9
•             Case 4:19-cr-00656-KGB Document 41 Filed 06/17/21 Page 2 of 2




    It is further ordered that all right, title, and interest in the property subject to forfeiture is hereby

    vested in the United States of America and shall be disposed of according to law. This Court shall

    retain jurisdiction in the case for the purpose of enforcing this Order.

            It is so ordered this 17th day of June, 2021.



                                                      ~tine G. Baker
                                                    United States District Judge




                                                       2
